     Case: 1:21-cv-03389 Document #: 23 Filed: 08/20/21 Page 1 of 5 PageID #:102



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PATRICK KELLER and NITISH LAL,                   )
                                                 )
                        Plaintiffs,              )        Case No. 21-cv-3389
                                                 )
                v.                               )        Judge Sharon Johnson Coleman
                                                 )
NORTHSTAR LOCATION SERVICES,                     )
                                                 )
                        Defendant.               )

                           MEMORANDUM OPINION AND ORDER

        Plaintiffs Patrick Keller and Nitish Lal brought this lawsuit under the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §§ 1692c(b), against defendant collection agency Northstar

Location Services (“Northstar”) in the Circuit Court of Cook County, Chancery Division, after

which Northstar removed this lawsuit to federal court. Before the Court is plaintiffs’ motion to

remand under 28 U.S.C. § 1447(c) based on the Court’s lack of subject matter jurisdiction,

specifically Article III standing. For the following reasons, the Court denies plaintiffs’ motion.

Background

        In their complaint, plaintiffs allege that Northstar used a third-party letter vendor to prepare

their collection letters. Plaintiffs assert that to have the letter vendor send letters, Northstar

provided the vendors with their names and addresses, their status as debtors, their alleged debts, and

other personal information. By doing so, plaintiffs maintain that Northstar violated § 1692c(b)

when it disclosed information about their debt to the employees of the unauthorized third-party

vendors. In bringing this claim, plaintiffs seek statutory damages, attorney’s fees and costs, and such

other and further relief as the Court deems proper. They do not seek actual damages.

Discussion

        In their motion to remand, plaintiffs argue that the Court does not have subject matter
     Case: 1:21-cv-03389 Document #: 23 Filed: 08/20/21 Page 2 of 5 PageID #:103



jurisdiction over his lawsuit based on the lack of Article III standing. As the proponent of subject

matter jurisdiction, to establish Article III standing Northstar must show: (1) plaintiffs suffered an

actual or imminent, concrete and particularized injury-in-fact; (2) a causal connection between the

injury and the challenged conduct; and (3) the likelihood the injury will be redressed by a favorable

decision. Prairie Rivers Network v. Dynegy Midwest Generation, LLC, 2 F.4th 1002, 1007 (7th Cir. 2021).

The parties focus on the injury-in-fact component, which requires that the harm be “concrete and

particularized” and “actual or imminent.” Prosser v. Becerra, 2 F.4th 708, 713 (7th Cir. 2021). As for

the consumer protection statutes, “Congress’s creation of a statutory prohibition or obligation and a

cause of action does not relieve courts of their responsibility to independently decide whether a

plaintiff has suffered a concrete harm under Article III.” TransUnion LLC v. Ramirez, 141 S.Ct. 2190,

2205 (2021).

        Here, plaintiffs argue that based on a series of recent Seventh Circuit cases regarding Article

III standing in the context of FDCPA claims, Northstar cannot establish that they suffered a

concrete harm, therefore, this lawsuit belongs in state court. See Protect Our Parks, Inc. v. Chicago Park

Dist., 971 F.3d 722, 731 (7th Cir. 2020) (“Article III does not apply to the states, so ‘state courts are

not bound by the limitations of a case or controversy or other federal rules of justiciability.’”)

(citation omitted). The precise question at issue is whether plaintiffs have alleged an intangible

injury that is concrete under their mailing vendor theory of liability. Smith v. GC Services Limited

P’ship, 986 F.3d 708, 711 (7th Cir. 2021) (“Standing often depends on what theory a plaintiff

advances and how injury would be proved.”). The Seventh Circuit cases plaintiffs cite do not

discuss the relevant statute § 1692c(b) nor has the Seventh Circuit addressed their mailing vendor

theory. Nevertheless, the Seventh Circuit recently stated that “an FDCPA violation might cause

harm if it leads a plaintiff to pay extra money, affects a plaintiff’s credit, or otherwise alters a




                                                      2
     Case: 1:21-cv-03389 Document #: 23 Filed: 08/20/21 Page 3 of 5 PageID #:104



plaintiff’s response to a debt.” Markakos v. Medicredit, Inc., 997 F.3d 778, 780 (7th Cir. 2021). There

are no such allegations in plaintiffs’ complaint.

        The Court thus turns to Northstar’s argument that plaintiffs have alleged an intangible, yet

concrete harm because their allegations reflect that they suffered an invasion of their privacy. To

address this argument, the Court looks to both history and the judgment of Congress. Gadelhak v.

AT&T Servs., Inc., 950 F.3d 458, 462 (7th Cir. 2020) (Barrett, J.) (citing Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1549 (2016)). The historical inquiry asks, “whether the asserted harm has a ‘close

relationship’ to a harm traditionally recognized as providing a basis for a lawsuit in American

courts—such as physical harm, monetary harm, or various intangible harms.” TransUnion, 141 S.Ct.

at 2200. As the TransUnion Court clarified, “[v]arious intangible harms can also be concrete”

including “reputational harms, disclosure of private information, and intrusion upon seclusion.” Id.

at 2204. Under Congress’s judgment, “[c]ourts must afford due respect to Congress’s decision to

impose a statutory prohibition or obligation on a defendant, and to grant a plaintiff a cause of action

to sue over the defendant’s violation of that statutory prohibition or obligation.” Id.

        With this standard in mind, the Court turns to an Eleventh Circuit opinion where that court

concluded violations of § 1692c(b) have a close relationship to the harm resulting from the common

law tort of invasion of privacy, specifically the public disclosure of private facts. Hunstein v. Preferred

Collection & Mgmt. Serv., Inc., 994 F.3d 1341, 1347 (11th Cir. 2021); see also United States Dep’t of Justice v.

Reporters Comm. for Freedom of the Press, 489 U.S. 749, 763, 109 S.Ct. 1468, 103 L.Ed.2d 774 (1989)

(“[B]oth the common law and the literal understandings of privacy encompass the individual’s

control of information concerning his or her person.”). The Hunstein decision also concluded that

invasion of privacy is one of the harms against which the FDCPA is directed. Id.; see also 15 U.S.C. §

1692(a) (“There is abundant evidence of the use of abusive, deceptive, and unfair debt collection

practices by many debt collectors. Abusive debt collection practices contribute to the number of


                                                       3
     Case: 1:21-cv-03389 Document #: 23 Filed: 08/20/21 Page 4 of 5 PageID #:105



personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.”); S.REP. 95-382, at 4, reprinted in 1977 U.S.C.C.A.N. 1695, 1699 (“Other than to obtain

location information, a debt collector may not contact third persons such as a consumer’s friends,

neighbors, relatives, or employer. Such contacts are not legitimate collection practices and result in

serious invasions of privacy, as well as the loss of jobs.”). The Hunstein decision thus held that a

violation of § 1692c(b) gives rise to a concrete injury-in-fact for Article III standing and that a debt

collector’s transmittal of a consumer’s personal information to a third-party vendor constitutes a

communication “in connection with the collection of any debt” under § 1692c(b). Id. at 1348-49.

        The Eleventh Circuit’s reasoning finds support in the Supreme Court’s recent TransUnion

decision where the Court recognized that various intangible harms can be concrete for purposes of

Article III standing, such as reputational harms, disclosure of private information, and intrusion

upon seclusion. Id. at 2204. Hunstein is also supported by the Seventh Circuit’s decision in Gadelhak,

in which the court concluded that that common law has long recognized actions against defendants

who invade privacy rights, in that case, intrusion upon seclusion. Id. at 462. Other Seventh Circuit

precedent confirms that plaintiffs have asserted a concrete harm in the context of the invasion of

privacy rights. See Fox v. Dakkota Integrated Sys., LLC, 980 F.3d 1146, 1149 (7th Cir. 2020) (“The

invasion of a legally protected privacy right, though intangible, is personal and real, not general and

abstract.”).

        Accordingly, the Court concludes that because plaintiffs have alleged concrete, albeit

intangible harms resulting from Northstar’s actions, there is Article III standing for this case to

remain in federal court. 1 The Court therefore denies plaintiffs’ motion.




1Plaintiffs did not address Northstar’s arguments that they had Article III standing based on an intangible,
yet concrete harm in relation to the invasion of their privacy.

                                                       4
    Case: 1:21-cv-03389 Document #: 23 Filed: 08/20/21 Page 5 of 5 PageID #:106



Conclusion

      Based on the foregoing, the Court denies plaintiffs’ motion to remand [11].

IT IS SO ORDERED.

Date: 8/20/2021

                                            Entered: _____________________________
                                                     SHARON JOHNSON COLEMAN
                                                     United States District Judge




                                               5
